Form 8-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Date of Report: May 21, 2014 BAB, Inc. (Name of small business issuer in its charter) Delaware 0-31555 36-4389547 (State or other jurisdiction of Commission (I.R.S. Employer incorporation or organization) file number Identification Number) 500 Lake Cook Road, Suite 475, Deerfield, IL 60015 (Address of principal executive offices) (Zip Code) (847) 948-7520 Issuer's telephone number Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the ExchangeAct (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the ExchangeAct (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The annual meeting of shareholders of BAB, Inc. was held on Tuesday May 20, 2014. The shareholders voted, either in person or by proxy on the following proposals, with the final result of the shareholder vote as follows: 1. To elect four Directors to serve for a one-year term expiring when their successors are elected and qualified at the annual meeting in 2015. Votes For Votes Withheld Broker Non-Votes 01 Michael Evans 02 Steven Feldman 03 James Lentz 04 Michael Murtaugh 2. To act upon a proposal to ratify the appointment of Sassetti LLC as independent auditors of the Company for the fiscal year ending November 30, 2014. Votes For Against Abstain Broker Non-Votes - 3. To vote, in the discretion of the proxy holder, on all other business as may properly come before the meeting or any adjournment thereof. Votes For Against Abstain Broker Non-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BAB, Inc. (Registrant) By: /s/Michael W. Evans Michael W. Evans, Chief Executive Officer Date: May 21, 2014
